DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “an said pattern comprises said groups” which should read “and said striped pattern comprises said groups”.  
Claim 1 is objected to because of the following informalities: “channels (20)” which should read “channels (21)”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "namely at least" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 is rejected because it recite limitations “the surface of the upper” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected because it recite limitations “the grip” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected because it recite limitations “the width” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias (2010/0077637).
Regarding claim 1, Hatzilias discloses sports shoe with a striped pattern facilitating ball handling, having an upper and a sole (figs 11-17), wherein the surface of the upper of the sports shoe is divided into a plurality of shooting zones, namely at least into a nose zone (fig 12, toe area), an inner shooting zone (fig 12, lateral side) and an outer shooting zone (fig 12, medial side) and at least one of said shooting zones comprises a plurality of ball directing stripes arranged side-by-side beside and being spaced from each other and the directing stripes extend out from the surface of the upper that constitutes a basic surface, the directing stripes have elevated outer surfaces  with increased grip to the ball compared to the grip of the basic surface (fig 12-13, member 505, para 0008), characterized in that the spaces between said directing stripes (20) constitute respective ball directing channels (the gap between members 505) and said at least one shooting zone comprises a group of at least four directing stripes and a group of at least three directing channels between the directing stripes, and out of these two groups the width of the directing stripes and/or the directing channels of at least one group continuously changes along its length and said pattern comprises said groups (figs 12-17),
the width of the directing stripes is at least 3 mm and at most 20 mm (para 0075) and their height is at least 0.4 mm (para 0075). 
Hatzilias does not specifically teach the width of said directing channels is at most 20 mm. However, as seen in fig 13 that the gap (i.e. channels) is small than the ring (i.e. stripes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand and use the dimension as suggested by fig 13 and para 0075 of Hatzilias in order to ensure a player can exercise greater control over a ball (para 0008).  
Regarding claim 2, Hatzilias discloses the change of the width of the directing stripes in a group takes place in one direction along their length i.e. it increases or decreases (fig 10).  
Regarding claim 3, Hatzilias discloses the width of the directing channels (20) in a group is constant (fig 8A to 8B).  
Regarding claim 4, Hatzilias discloses wherein the width of the directing channels changes in the same direction as the width of the directing stripes beside them (fig 6A to 6C).  
Regarding claim 5, Hatzilias discloses the width of the directing channels changes in the opposite direction as the width of the directing stripes beside them (fig 8B).  
Regarding claim 6, Hatzilias discloses the edges of the directing stripes are curved in the space and when spread in a plane they are arced in a direction (figs 6D to 6F).  
Regarding claim 7, Hatzilias discloses the edges of the directing stripes have bidirectional curvature with an inflexion in a central part (fig 6J).  
Regarding claim 8, Hatzilias discloses in a group the direction of the change of the width of the directing stripes gets reversed in a central region (fig 6E).  

Regarding claim 9, Hatzilias discloses the change of the width of the directing channels gets also reversed but in opposite direction than the change of the width of the directing stripes (fig 6E).  
Regarding claim 10, Hatzilias discloses in a pair of said groups said directing stripes and said directing channels extend through a plurality of said zones (fig 12-13).  
Regarding claim 12, Hatzilias discloses at least few of said directing stripes comprises a ribbing on its outer surface (fig 5A).  
Regarding claim 13, Hatzilias discloses directing stripes that extend till the edge of the sole and cover at least a portion of the edge (fig 1).  
Regarding claim 14, Hatzilias discloses directing stripes in the rear portion of the shoe (fig 19), wherein the height of the stripes increases in rearward direction (fig 8D).  
Regarding claim 15, Hatzilias discloses the shoe comprises a lace opening, and the height of at least a few of said directing stripes that extend close to the lace opening (fig 19, member 801) has height increasing in the direction of said lace opening (fig 10 and 8D).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias (2010/0077637) as applied to claim 1 above, and further in view of Fischer et al. (20190106551).
Regarding claim 11, Hatzilias the outer surface of the directing stripes comprises uncoated particulates of a flexible, resilient material preferably of rubber wherein the average particulate size is between about 0.4 and 1 mm.  
Fischer teaches a shoe having uncoated particulates of a flexible, resilient material preferably of rubber wherein the average particulate size is between about 0.4 and 1 mm (para 0295 and 303).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe upper of Hatzillias by adding particulates, as taught by Fischer, in order to provide excellent shock absorption, while also having the ability to absorb moisture (Fischer, para 0010).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 15 of U.S. Patent No. 11,457,689. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention discloses a shoe upper have a stripes (i.e. island) at least 3 to 10mm in width, height at least .4mm, and a channel smaller than 20mm in width, the surface also has particulates of rubber about .4mm to 1mm.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732